MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   FILED
court except for the purpose of establishing                           Feb 25 2019, 9:36 am
the defense of res judicata, collateral
                                                                            CLERK
estoppel, or the law of the case.                                       Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Taylor C. Byrley
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joe Bass,                                                February 25, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2304
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton Graham,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Anne Flannelly,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G07-1805-CM-16962



Bradford, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-2304 | February 25, 2019               Page 1 of 6
                                               Case Summary
[1]   Joe Bass was convicted of Class A misdemeanor battery resulting in bodily

      injury after he initiated and participated in a physical altercation with his

      nephew. Bass challenges the sufficiency of the evidence to sustain his

      conviction, arguing that the State failed to rebut his claim that he acted in self-

      defense. We affirm.



                                Facts and Procedural History
[2]   On May 26, 2018, Trelen Whitfield was sitting in his great-grandmother’s living

      room watching television when Bass entered the home. Bass is Whitfield’s

      great-uncle1 and lived in Whitfield’s great-grandmother’s home. It appeared to

      Whitfield that Bass had been drinking. Bass approached Whitfield, “sort of

      went off on” Whitfield accusing Whitfield of asking him to sell drugs. 2 Tr. p. 8.

      Bass appeared angry when he approached Whitfield. He “grabbed” Whitfield

      by the shirt, “pulled [him] up out [of] the chair,” and slapped him before

      pushing Whitfield “up against the wall” and hitting him “two more times.” Tr.

      pp. 8–9. Bass’s actions caused Whitfield to feel pain. Whitfield was eventually

      able to leave the home.




      1
        While Whitfield refers to Bass as his uncle, the record demonstrates that Bass is actually Whitfield’s great-
      uncle.
      2
          Whitfield denies ever asking Bass to sell drugs for him.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2304 | February 25, 2019                    Page 2 of 6
[3]   Whitfield’s mother Lashawnda Hinton arrived at the home a short time after

      Whitfield left. Hinton called the police and Indianapolis Metropolitan Police

      Officer Paul Bellows was dispatched to the home. Bass, however, left the home

      before Officer Bellows arrived.


[4]   Hinton called police and Officer Bellows was dispatched to the home a second

      time after Bass returned to the home. When Officer Bellows arrived, Bass was

      “pacing back and forth in the living room, and he was yelling and screaming.”

      Tr. p. 25. Once Bass calmed down, he admitted “Yes, I put my hands on

      [Whitfield’s] face.” Tr. p. 27. At some point, Whitfield returned to the home.

      Officer Bellows spoke to Bass, Hinton, and Whitfield before placing Bass under

      arrest.


[5]   On May 27, 2018, the State charged Bass with two counts of Class A

      misdemeanor battery and one count of Class B misdemeanor disorderly

      conduct. The trial court conducted a bench trial on August 29, 2018. At trial,

      Whitfield was asked if at any point he had gotten in Bass’s face or made any

      contact with Bass. Whitfield responded “Never. I never even got up out [of]

      my seat.” Tr. p. 14. Following the conclusion of the State’s evidence, the trial

      court dismissed the battery charge that related to Hinton. The trial continued

      on the remaining battery and disorderly conduct charges. Bass then testified

      that he started arguing with Whitfield because Whitfield had “been

      disrespecting” him. Tr. p. 34. He claimed that during the argument, Whitfield

      stood up, bumped him, and “started to get in [his] face.” Tr. p. 34. He

      testified that he then “just grabbed [Whitfield] and pushed him out [of his] way

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2304 | February 25, 2019   Page 3 of 6
      and told him to get away from me.” Tr. p. 34. Bass, however, denied striking

      Whitfield. During closing argument, defense counsel stated the following:


              Your Honor, the State has failed to meet their burden of proving
              my client’s guilt beyond a reasonable doubt. What we have here
              is a family disagreement that got out of hand. All we have is
              evidence of battery.… You heard [Bass testify] that he was
              approached in an aggressive, rude, insolent manner by
              [Whitfield] and that he responded by using the most intrusive --
              less intrusive means necessary. He was inside the house that he
              lives in with his mother, with her consent, and he simply, with
              the intent of de-escalating the situation, took him by his collar,
              after being bumped in the chest, and removed [Whitfield] from
              the home. You heard testimony that there is no bruising, no
              marks, no bleeding, no physical evidence.… There simply just
              isn’t enough here to prove my client’s guilt, and that’s why he
              should be found not guilty as to Count II, battery resulting in
              bodily injury, and not guilty of Count III, disorderly conduct.
              The State has failed to meet their burden of proving either of
              these beyond a reasonable doubt.


      Tr. pp. 37–38.


[6]   The trial court found Bass guilty of both Class A misdemeanor battery resulting

      in bodily injury and Class B misdemeanor disorderly conduct. In making this

      finding, the trial court explicitly stated that it found “that Trelen Whitfield was

      credible.” Tr. p. 38. The trial court merged the conviction for disorderly

      conduct into the battery conviction, noting that “the facts used to prove Count

      III are really so close to the same facts as proving Count II.” Tr. p. 39. The

      trial court sentenced Bass to 365 days in the Marion County Jail, with credit for

      time served and the remaining portion suspended to probation.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2304 | February 25, 2019   Page 4 of 6
                                   Discussion and Decision
[7]   Bass challenges the sufficiency of the evidence contending that the State failed

      to rebut his claim of self-defense.3


               A valid claim of defense of oneself or another person is legal
               justification for an otherwise criminal act. In order to prevail on
               such a claim, the defendant must show that he: (1) was in a place
               where he had a right to be; (2) did not provoke, instigate, or
               participate willingly in the violence; and (3) had a reasonable fear
               of death or great bodily harm. When a claim of self-defense is
               raised and finds support in the evidence, the State has the burden
               of negating at least one of the necessary elements. If a defendant
               is convicted despite his claim of self-defense, this Court will
               reverse only if no reasonable person could say that self-defense
               was negated by the State beyond a reasonable doubt. In any
               event, a mutual combatant, whether or not the initial aggressor,
               must declare an armistice before he or she may claim self-
               defense. The standard of review for a challenge to the sufficiency
               of evidence to rebut a claim of self-defense is the same as the
               standard for any sufficiency of the evidence claim. We neither
               reweigh the evidence nor judge the credibility of witnesses. If
               there is sufficient evidence of probative value to support the
               conclusion of the trier of fact, then the verdict will not be
               disturbed.


      Wilson v. State, 770 N.E.2d 799, 800–01 (Ind. 2002) (internal citations omitted).




      3
        We note that the State asserts that Bass did not argue below that he acted in self-defense and has therefore
      waived his appellate challenge to the sufficiency of the evidence to rebut his self-defense claim. While Bass
      did not specifically mention the term “self-defense” during trial, defense counsel argued the elements of a
      self-defense claim during his closing argument. Given our preference to decide cases on the merits, Pierce v.
      State, 29 N.E.3d 1258, 1267 (Ind. 2015) (providing that whenever possible, we prefer to resolve cases on the
      merits), we find defense counsel’s arguments sufficient to avoid waiver.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2304 | February 25, 2019                   Page 5 of 6
[8]    Bass concedes that he and Whitfield were involved in an altercation and does

       not challenge the trial court’s determination that during this altercation he

       knowingly or intentionally touched Whitfield in a rude or angry manner and

       that his actions caused Whitfield to suffer bodily injury, i.e., pain.4 Bass argues,

       however, that he acted in self-defense.


[9]    According to Bass, he (1) was in a place where he had a right to be, (2) did not

       provoke or initiate the altercation, and (3) reasonably feared bodily harm.

       Review of the record reveals, however, that Whitfield testified that Bass was the

       initial aggressor in the altercation, and the trial court explicitly indicated that it

       found this testimony to be credible. We therefore conclude that the State

       sufficiently rebutted Bass’s self-defense claim. Bass’s argument to the contrary

       effectively amounts to an invitation to reweigh the evidence, which we will not

       do. Id. at 801.


[10]   The judgment of the trial court is affirmed.


       Bailey, J., and Brown, J., concur.




       4
         A person who knowingly or intentionally touches another person in a rude, insolent, or angry manner that
       results in bodily injury commits Class A misdemeanor battery. See Ind. Code § 35-42-2-1(c) & (d). “‘Bodily
       injury’ means any impairment of physical condition, including physical pain.” Ind. Code § 35-31.5-2-29.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2304 | February 25, 2019               Page 6 of 6